EXAMINER'S AMENDMENT
This action is a response to the communication filed on 6/29/2021. Examiner acknowledges the amendments made to claims 15, 18, and 19 and the cancellation of claims 1-14, 16-17, and 23-25.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
15.    (Currently Amended) A bed system, comprising:
a sleep surface;
sensors configured to sense sleepers on the sleep surface;
components for conditioning a sleep environment of the sleep surface; and
	a controller configured to receive information from the sensors and to provide commands to the components for conditioning the sleep environment, the controller configured to determine a number of sleepers on the sleep surface and to provide at least some different commands to the components based on at least [a] the number of sleepers on the sleep surface;
wherein the controller is further configured to determine identities of sleepers on the sleep surface based on information from the sensors and predetermined information regarding at least some of the sleepers:
wherein the controller is further configured to determine if there is an expected number  and expected identities of sleepers on the sleep surface; and


18. (Currently Amended) A method of conditioning a bed for sleeping, comprising:
determining, by a controller, a number of sleepers in a bed;
determining identities, by the controller, of the sleepers in the bed; and
conditioning a sleep environment of the bed based on the number of sleepers and the identities of the sleepers;
wherein the bed provides a sleep surface for two sleepers, and temperature and firmness of the sleep surface for a right side of the sleep surface and a left side of the sleep surface are 
separately controllable; and
wherein the sleep environment of the bed is conditioned based on a sleep environment profile associated with each of the sleepers; and
further comprising determining whether there is an expectation that the number of sleepers in the bed will change, and conditioning both the right and left sides of the bed based on the sleep environment profile associated with a sleeper in the bed in response to determining that there is no expectation that the number of sleepers in the bed will change, and conditioning a side of the bed of the sleeper in the bed with the sleep environment profile associated with 

20.    (Currently Amended) The method of claim 19, wherein the controller utilizes historical usage of the bed in determining the identities of the sleepers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2021 and 6/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 15 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 15, the prior art of record does not teach or suggest a system, as claimed by Applicant, where the controller is configured to determine an expected number of sleepers on the sleep surface based on location information of a smartphone of a historical sleeper for the bed system.
In regards to claim 18, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the steps of
determining whether there is an expectation that the number of sleepers in the bed will change, and
conditioning both the right and left sides of the bed based on the sleep environment profile associated with a sleeper in the bed in response to determining that there is no expectation that the number of sleepers in the bed will change, and
conditioning a side of the bed of the sleeper in the bed with the sleep environment profile associated with that sleeper and conditioning another side of the bed without the sleeper with the sleep environment profile associated with a sleeper expected to enter the bed.
Claims 19-22 are dependent on allowed matter from claim 18 and would be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791           

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791